Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 11 January 2021 have been entered. Claims 1 and 11 have been amended. Claim 2 has been canceled.  No claims have been added. Claims 1, 3-11 are still pending in this application, with claims 1 and 11 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lazoff on 3/17/2021.

The application has been amended as follows: 
In claim 3 lines 4-5, change “the number of layers” to “a number of layers”.
In claim 3 line 5, change “the number of hidden variables” to “a number of hidden variables”.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

In the Office Action filed 11/27/2019, claim 2 was objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form.

Regarding claim 1, the allowable limitations from claim 2 have been incorporated into independent claim 1.  Thus, claim 1 is allowed.

Regarding claim 11, the allowable limitations from claim 2 have been incorporated into independent claim 11.  Thus, claim 11 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613